NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on June 2, 2021. Claim 5 has been cancelled. Thus, claims 1-4, 6-11 are pending. Claims 1, 2 and 11 are independent.

Response to Arguments
Applicant’s amendments and arguments have been fully considered and persuasive. Therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-4, 6-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Publication No. 2019/0344791 to Kim et al. (hereinafter “Kim:”) discloses a driving assist apparatus that includes a host vehicle stop determiner, a preceding vehicle stop determiner, a preceding vehicle start determiner and a start notifier. These devices are working in conjunction to determine that stop state of a host vehicle and a preceding vehicle and based on a speed change information of the preceding vehicle and a distance change information between the host vehicle and 
 
Regarding claim 1, Kim taken singly or in combination with other prior art of record, does not disclose or teach a vehicle control device comprising: a preceding vehicle recognition unit configured to recognize a preceding vehicle ahead of a host vehicle and behavior of the preceding vehicle; a travel control unit configured to, if the preceding vehicle recognition unit detects that the preceding vehicle stops, perform stop control of the host vehicle, and if the preceding vehicle recognition unit detects that the preceding vehicle starts to travel, perform start control of the host vehicle; and a situation monitoring unit configured to monitor a peripheral situation expressing a situation around the host vehicle or a host vehicle situation expressing a situation of the host vehicle itself, wherein the situation monitoring unit monitors an area ahead of the host vehicle as the peripheral situation; and after the preceding vehicle stops and before the host vehicle starts to travel, if the situation monitoring unit does not detect an obstacle or another vehicle that did not exist ahead of the host vehicle when the host vehicle was stopped, the travel control unit performs the start control at a 2normal acceleration, and if the situation monitoring unit detects an obstacle or another vehicle that did not exist ahead of the host vehicle when the host vehicle was stopped, the travel control unit performs the start control at an acceleration control amount that is with lower than the normal acceleration or cancel the start control.

Regarding claim 2, Kim taken singly or in combination with other prior art of record, does not disclose or teach a vehicle control device comprising: a preceding vehicle recognition unit configured to recognize a preceding vehicle ahead of a host vehicle and behavior of the preceding vehicle; a travel control unit configured to, if the preceding vehicle recognition unit detects that the preceding vehicle stops, perform stop control of the host vehicle, and if the preceding vehicle recognition unit detects that 

Regarding claim 11, Kim taken singly or in combination with other prior art of record, does not disclose or teach An automated driving integrated control system, comprising: an automated driving integrated control apparatus configured to: receive a vehicle information comprising at least an information of a current position, information of a vehicle velocity, information of a transmission gear ratio, information of a tire diameter, information of a vehicle weight, information of an output characteristic of an engine, and an information of at least one of a brake specific fuel consumption or a brake specific power consumption from a each vehicle of a plurality of vehicles.

Regarding claim 14, Ostrowski taken singly or in combination with other prior art of record, does not disclose or teach a vehicle control device comprising: a preceding vehicle recognition unit configured to recognize a preceding vehicle ahead of a host vehicle and behavior of the preceding vehicle; a travel control unit configured to, if the preceding vehicle recognition unit detects that the preceding vehicle .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661